Citation Nr: 0527599	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected status post right inguinal hernia repair 
with nerve entrapment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from December 1967 to October 
1969.

This appeal arises from a February 2002 rating decision of 
the Detroit, Michigan Regional Office (RO).

The issue of secondary service connection for a psychiatric 
disability resulting from the service connected inguinal 
hernia repair with nerve entrapment is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post right inguinal hernia repair 
with nerve entrapment is manifested by complaints of severe 
pain; there is no clinical evidence of a recurrence of an 
inguinal hernia.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for status post right inguinal hernia repair with 
nerve entrapment have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, Diagnostic Codes 7338, 8630 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in May 2000, service connection was 
granted for status post right inguinal hernia repair with 
nerve entrapment.  A 10 percent evaluation was granted.

By decision of the Social Security Administration (SSA) in 
March 2002 it was determined that the veteran was entitled to 
SSA disability benefits for disorders to include right 
inguinal pain.

VA outpatient treatment records include the following.  In 
December 2002, the veteran reported that inguinal pain was at 
a more acceptable level.  A current pain score of 4 was 
assigned.  Pain was described as being variable.  In August 
2003, a burning pain of the incision area was reported.  Pain 
reportedly interfered with the veteran's sleep.  A current 
pain score of 9 was assessed representing a worsening of 
pain.  In November 2003, the veteran reported suffering from 
chronic groin pain since inguinal hernia surgery.  In March 
2004, a pain score of 7 was noted.  Pain was characterized as 
sharp, aching and burning.  In September 2004, the veteran 
asked for an increase in pain medication.  

On VA examination in March 2005, the claims folder was 
reviewed prior to the examination.  The veteran reported that 
symptoms associated with the repair of the right inguinal 
hernia had grown progressively worse.  The veteran had never 
been pain free since the surgery.  He described the pain as 
burning, shooting, and knife-like.  On a scale of one to 10, 
with 10 being the worst level of pain, the veteran reported 
suffering from pain that ranged from a 7 to a 9.  Medication 
would reduce pain to a level 5.  On examination, there was no 
palpable or reducible underlying hernia present.  The right 
inguinal area was tender on palpation.  It was also noted 
that the veteran was not employed.  He had last worked in 
1998 in the National Guard.  

An April 2005 addendum indicates that there was no evidence 
of the recurrence of the right inguinal hernia.  There was a 
well-healed hernia scar.  No subsequent hernia was noted.  

The veteran has requested that a higher evaluation be 
assigned for the service connected status post right inguinal 
hernia repair as he maintains that symptoms have 
progressively grown worse.  The Court has held that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, the Board will 
focus on the evidence of record since the December 2001 date 
of the veteran's increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Service connection is in effect for status post right 
inguinal hernia repair with nerve entrapment evaluated as 10 
percent disabling under DC's 7338-8630 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.

In cases such as the current appeal, hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2004).  
The additional code is shown after a hyphen.  The hyphenated 
diagnostic code used in this case by the RO indicates that 
the inguinal hernia (DC 7338) is the service-connected 
disorder.  Impairment of the ilio-inguinal nerve (DC 8630) is 
a residual disability.  The RO assigned a 10 percent 
disability rating for this condition due to impairment of the 
ilio-inguinal nerve under DC 8630.  Nevertheless, if the 
veteran has separate and distinct manifestations attributable 
to the inguinal hernia under DC 7338, as opposed to 
symptomatology from the ilio-inguinal nerve impairment for 
which he is being compensated under DC 8630, then it would be 
possible for the veteran to receive separate disability 
ratings.  Accordingly, the Board will evaluate the current 
claim for a higher rating under both DC's.

Evaluations under DC 7338 are based on the presence and size 
of an inguinal hernia, as well as whether any form of support 
is required.  Disability ratings under DC 8630 are based on 
sensory manifestations resulting from impairment of the ilio-
inguinal nerve.  As the symptomatology for an inguinal hernia 
under DC 7338 is not duplicative of or overlapping with the 
symptomatology for ilio-inguinal nerve impairment under DC 
8630, if there is additional disability attributable to the 
hernia itself, as opposed to the nerve entrapment, the 
veteran would be entitled to a separate disability rating.  
Accordingly, consideration will be given to whether any 
separate evaluations should be assigned under the applicable 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994); 38 C.F.R. § 4.14 (2004).

By rating decision in May 2000, the current 10 percent 
evaluation was assigned for severe pain of the ilio-inguinal 
nerve that resulted from the right inguinal surgery.  The 
current 10 percent rating is the maximum evaluation under DC 
8630 that provides for a zero percent disability rating for 
mild or moderate paralysis of the ilio-inguinal nerve and a 
10 percent disability rating for severe to complete paralysis 
of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, DC 8630 
(2004).  

DC 8630 refers to neuritis involving the ilio-inguinal nerve.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (2004).  DC 8730 
refers to neuralgia involving the ilio-inguinal nerve.  
Neuralgia is characterized by dull and intermittent pain, of 
typical distribution so as to identify the nerve, and is also 
rated on the same scale provided for injury of the nerve 
involved, with a maximum equal to moderate, incomplete, 
paralysis.  38 C.F.R. § 4.124 (2004).

In this case, the veteran's ilio-inguinal nerve entrapment 
from the 1989 hernia surgery has resulted in severe pain at 
the site of the operation as well as almost constant 
discomfort.  Severe pain with discomfort has been shown in 
recent VA outpatient records as well as during the recent VA 
rating examination.  The maximum schedular rating of 10 
percent has been assigned (regardless of whether the 
veteran's symptoms are classified as paralysis, neuritis or 
neuralgia of the ilio-inguinal nerve).  Thus, there is no 
basis for an award of a higher schedular rating based on 
damage to the ilio-inguinal nerve under DC 8630.

With regard to the evaluation to be assigned for an inguinal 
hernia, under DC 7338, a noncompensable (zero percent) 
disability rating is assigned for a small, reducible inguinal 
hernia, or an inguinal hernia without true hernia protrusion, 
or an inguinal hernia that has not been operated on, but is 
remediable.  A 10 percent disability rating is warranted 
where the evidence shows a post-operative recurrent inguinal 
hernia that is readily reducible and well supported by truss 
or belt.  A 30 percent rating is warranted for a small 
postoperative recurrent or unoperated irremediable inguinal 
hernia that is not well supported by a truss or not readily 
reducible.  A 60 percent rating is warranted for a large 
postoperative recurrent inguinal hernia that is not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  

The recent medical evidence of record to include the March 
2005 report of VA examination and the April 2005 addendum 
show that the veteran does not currently suffer from an 
inguinal hernia or, for that matter, that there has been any 
recurrence of the right inguinal hernia during the pendency 
of this appeal.  In fact, none of the criteria under DC 7338 
has been demonstrated.  Accordingly, a separate compensable 
rating for an inguinal hernia is not warranted.

In sum, as the veteran is currently rated at the maximum 
schedular rating for the ilio-inguinal nerve and there is no 
basis for a separate rating under DC 7338 for recurrent 
inguinal hernia, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for the service connected status post 
right inguinal repair with nerve entrapment.

The evidence also does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards that 
would justify the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321 (2004).  In point of fact, the 
current evidence of record does not demonstrate that the 
veteran's disability has resulted in frequent periods of 
hospitalization or marked interference with employment.  
Although the veteran has not worked in recent years and he 
has been determined to be disabled by the SSA for disorders 
to include inguinal pain, recent treatment records have shown 
that pain was somewhat controlled by one medication.  Thus, 
even though the veteran's service-connected disability 
impacts on his employability, it must be emphasized that the 
schedular rating criteria are designed to take such factors 
into account and the schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  See 38 
U.S.C.A. § 1155.  In particular, 38 C.F.R. § 4.1 provides 
that the degree of disability specified in the rating 
schedule is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Thus, entitlement to an extraschedular 
evaluation is not warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2004 as well as a statement 
of the case in April 2002 and supplemental statements of the 
case in June 2002, July 2003, and June 2005, which notified 
the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records as 
well as the veteran's SSA records have been obtained.  The 
veteran did not request a personal hearing in relation to 
this claim.  As a result, the Board finds that all necessary 
evidence has been obtained in support of the veteran's 
appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination was 
conducted in March 2005 that was augmented by an April 2005 
addendum.  As a result, the evidence of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another 
examination.  As another examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  The Board 
finds that every effort has been made to seek out evidence 
helpful to the veteran.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in October 2004 prior 
to the transfer and recertification of the appellant's case 
to the Board after the September 2004 remand and the context 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the instant claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
June 2005.  The claimant, therefore, has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.   Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected status post right inguinal hernia repair 
with nerve entrapment is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


